DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first wavelength filter” and “second wavelength filter” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 145 in paragraphs [0043] and [0053] of applicant’s specification is not shown in any drawings (Note: Examiner believes this should be changed to 245 instead of 145).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states “a dual pass filter” transmitting light having a wavelength range of 450 nm to 650 and light having a wavelength range of 800 nm to 1300 nm, and additional first/second wavelength filters for transmitting different wavelengths. The claim does not state clear distinctions of these filters. The camera unit includes a light source emanating light through these filters, and it is not clear from the claim how these filters can be arranged/structured in the housing to emit different wavelengths (See also the drawing objection above).  Clarification/correction required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuda et al. (US 20050003323) in view of Kim (KR 20160041632, translation included/attached).
Regarding Claim 1, Katsuda et al. disclose a composite device for medical image capturing (Fig.2), the device being used for intraoral tooth image capturing and early caries detection (Figs.1-2, intraoral photography system and a medical treatment appliance) and comprising: 
a head part including a camera unit provided with an image sensor to capture a tooth image (Figs.2-5, [0019] a head portion including the optical path changing means and a base portion including the solid-state image sensing device 3a), 
a light source panel having multiple light sources mounted therein (Fig.2-4, luminous means 2 is comprised of six LEDs, namely two pieces of three kinds of LEDs), 
the light sources emitting light towards a target tooth of which an image is to be captured by the camera unit (Figs.2-4, [0094] LEDs are located around a optical axis of the CCD 3a with an equal angle so as to be rotationally symmetrical), 
and a main body part (main body 1) provided with an operation panel for signal input (switches 7, 15), 
and supplying electric power to the head part (Figs.2-5, [0019] a head portion; [0092] main body 1 houses a power supply 8) and transmitting a tooth image signal received from the head part to outside (Fig.2, a wireless transmitter 9 for sending the information taken by the imaging means 3 to the control box H), 
wherein the multiple light sources include a first light source for emitting white light ([0088] white light), 
a second light source for emitting light having a wavelength range of 380 nm to 420 nm ([0088] ultraviolet light; Note: UV light covers between about 10-400 nm), 
and a third light source for emitting light having a wavelength range of 800 nm to 1300 nm ([0088] infrared light; Note: infrared light covers wavelength range above 800 nm), 
and the camera unit is provided with a dual-bandpass filter (filter 12) manufactured to be capable of transmitting light having a wavelength range of 450 nm to 650 ([0099]-[0101] light receiving filter 12 is preferably designed to transmit only the light with wavelength of longer than 430 nm) 
and light having a wavelength range of 800 nm to 1300 nm ([0099]-[0101] light receiving filter 12 is preferably designed to transmit only the light with wavelength of longer than 430 nm) and mounted at a front side of the image sensor (Figs.2-5, image sensing device 3a).
However, Katsuda et al. do not teach a printed circuit board for operation control of the camera unit and signal transmission therefrom, and an upper housing having the camera unit, the printed circuit board, and the light source panel which are embedded therein and a lower housing.
Kim teaches a printed circuit board for operation control of the camera unit (camera unit 120) and signal transmission therefrom (Fig.4, [0022] PCB substrate 125 for signal transmission; [0040] a PCB board 159 for operation control and signal transmission of the second camera unit 150), an upper housing (upper cover 110a) having the camera unit (camera unit 120), the printed circuit board (Fig.4, PCB substrate 125), and the light source panel which are embedded therein (Fig.4, [0031]-[0032] LED module 140 is provided in the form of an LED PCB equipped with at least one LED lamp) and a lower housing (upper cover 110b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katsuda et al. to have a printed circuit board for operation control of the camera unit and signal transmission therefrom, and an upper housing having the camera unit, the printed circuit board, and the light source panel which are embedded therein and a lower housing as taught by Kim in order to provide transmitting image analysis and various control operations ([0010]-[0014] of Kim). The modified device of Katsuda et al. in view of Kim will hereinafter be referred to as the modified device of Katsuda et al. and Kim.
Regarding Claim 2, the modified device of Katsuda et al. and Kim teaches the claimed invention as discussed above concerning claim 1, and Kim teaches wherein the prism lens (prism lens 122) is configured such that a tooth image incident surface faces downward (Fig.5, see arrows) and a tooth image output surface faces rearward (Fig.5, see arrows), 
and the light source panel (Figs.5-6b, 155 light source) is formed to surround the incident surface of the prism lens (prism lens 122) and mounted such that the multiple light sources emit light downward (Figs.5-6b, shows emitting downward).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katsuda et al. to have  wherein the prism lens is configured such that a tooth image incident surface faces downward and a tooth image output surface faces rearward, and the light source panel is formed to surround the incident surface of the prism lens and mounted such that the multiple light sources emit light downward as taught by Kim provide adjusting of focus of the image information ([0011] of Kim). 
Regarding Claim 3, the modified device of Katsuda et al. and Kim teaches the claimed invention as discussed above concerning claim 2, and Katsuda et al. teaches wherein the first light source (Fig.4, 2a), the second light source (Fig.4, 2b),
and the third light source (Fig.4, 2c) are alternately arranged to surround the incident surface of the prism lens (Fig.4, [0102] a lens forming an optical image on CCD element).
Regarding Claim 5, the modified device of Katsuda et al. and Kim teaches the claimed invention as discussed above concerning claim 1, and Kim teaches wherein the camera unit (Fig.6b) further includes: an autofocus lens (Fig.6b, [0048] auto focus lens 154) seated on an output surface of the prism lens (Fig.6b, [0048] prism lens 152); 
and an image lens (Fig.6b, [0048] image lens 156) mounted between the autofocus lens (Fig.6b, [0048] auto focus lens 154) and the dual-bandpass filter (Fig.6b, [0048] filter 153) and the dual-bandpass filter (Fig.6b, [0048] filter 153). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katsuda et al. to have wherein the camera unit further includes: an autofocus lens seated on an output surface of the prism lens; and an image lens mounted between the autofocus lens and the dual-bandpass filter as taught by Kim in order to provide automatically adjusting of focus of the image information ([0011] of Kim).
Regarding Claim 6, the modified device of Katsuda et al. and Kim teaches the claimed invention as discussed above concerning claim 1, and Kim teaches a long-distance image capturing unit (camera unit 150) coupled to the head part (head part 100a) in an attachable and a detachable manner ([0013] a connecting part detachably assembled with the first head part or the second head part) and provided with a reinforcing lens for long-distance image capturing ([0026]-[0027] and [0050] focusing lens 124, 154 focus of the incident image information is automatically adjusted) at a portion covering an incident surface of the prism lens (prism lens 122).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katsuda et al. to have a long-distance image capturing unit coupled to the head part in an attachable and a detachable manner and provided with a reinforcing lens for long-distance image capturing at a portion covering an incident surface of the prism lens as taught by Kim in order to provide automatically adjusting of focus of the image information ([0011] of Kim).
Regarding Claim 8, Katsuda et al. disclose a composite device for medical image capturing (Fig.2), the device being used for intraoral tooth image capturing and early caries detection (Figs.1-2, intraoral photography system and a medical treatment appliance) and comprising: 
a head part including a camera unit provided with an image sensor to capture a tooth image (Figs.2-5, [0019] a head portion including the optical path changing means and a base portion including the solid-state image sensing device 3a), 
a light source panel having at least one light source mounted therein (Fig.2-4, luminous means 2 is comprised of six LEDs, namely two pieces of three kinds of LEDs), 
the light sources emitting light towards a target tooth of which an image is to be captured by the camera unit (Figs.2-4, [0094] LEDs are located around a optical axis of the CCD 3a with an equal angle so as to be rotationally symmetrical), 
and a main body part (main body 1) provided with an operation panel for signal input (switches 7, 15), 
and supplying electric power to the head part (Figs.2-5, [0019] a head portion; [0092] main body 1 houses a power supply 8) and transmitting a tooth image signal received from the head part to outside (Fig.2, a wireless transmitter 9 for sending the information taken by the imaging means 3 to the control box H), 
wherein the at least one light source is a light source emitting light having a wavelength range of 380 nm to 1300 nm ([0088] a luminous means 2 for irradiating at least one of lights among exciting light, infrared light, ultraviolet light, and white light (light emitting member 2a, 2b, 2c)), 
and the camera unit is provided with a dual-bandpass filter (filter 12) manufactured to be capable of transmitting light having a wavelength range of 450 nm to 650 ([0099]-[0101] light receiving filter 12 is preferably designed to transmit only the light with wavelength of longer than 430 nm) 
and light having a wavelength range of 800 nm to 1300 nm ([0099]-[0101] light receiving filter 12 is preferably designed to transmit only the light with wavelength of longer than 430 nm) and mounted at a front side of the image sensor (Figs.2-5, image sensing device 3a), 
the camera unit being further provided with: a first wavelength filter (filter 12) allowing only light having a wavelength range of 380 nm to 420 nm to be emitted from the light source ([0088] ultraviolet light; Note: UV light covers between about 10-400 nm); 
and a second wavelength filter (filter 12) allowing only light having a wavelength range of 800 nm to 1300 nm to be emitted from the light source ([0088] infrared light; Note: infrared light covers wavelength range above 800 nm).
However, Katsuda et al. do not teach a printed circuit board for operation control of the camera unit and signal transmission therefrom, and an upper housing having the camera unit, the printed circuit board, and the light source panel which are embedded therein and a lower housing.
Kim teaches a printed circuit board for operation control of the camera unit (camera unit 120) and signal transmission therefrom (Fig.4, [0022] PCB substrate 125 for signal transmission; [0040] a PCB board 159 for operation control and signal transmission of the second camera unit 150), an upper housing (upper cover 110a) having the camera unit (camera unit 120), the printed circuit board (Fig.4, PCB substrate 125), and the light source panel which are embedded therein (Fig.4, [0031]-[0032] LED module 140 is provided in the form of an LED PCB equipped with at least one LED lamp) and a lower housing (upper cover 110b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katsuda et al. to have a printed circuit board for operation control of the camera unit and signal transmission therefrom, and an upper housing having the camera unit, the printed circuit board, and the light source panel which are embedded therein and a lower housing as taught by Kim in order to provide transmitting image analysis and various control operations ([0010]-[0014] of Kim).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuda et al. (US 20050003323) in view of Kim (KR 20160041632) in further view of Kitaoka et al. (US 20110221878).
Regarding Claim 4, the modified device of Katsuda et al. and Kim teaches the claimed invention as discussed above concerning claim 2, but does not teach wherein the light source panel has an edge portion bent or curved downward, and the multiple light sources are mounted on the bent or curved portion of a bottom surface of the light source panel and emit light in a direction inclined toward a center of an incident area of the prism lens.
	Kitaoka et al. teach wherein the light source panel has an edge portion bent or curved downward (Fig.8, four illumination elements 9 are mounted to a flexible conductive substrate 9a; [0010]-[0011] inclined illumination elements 9), 
and the multiple light sources (four illumination elements 9) are mounted on the bent or curved portion of a bottom surface of the light source panel and emit light in a direction inclined toward a center (Fig.8, four illumination elements 9 are mounted to a flexible conductive substrate 9a; shows bent to illuminate common point X) of an incident area of the prism lens (Fig.8, element 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Katsuda et al. and Kim to have wherein the light source panel has an edge portion bent or curved downward, and the multiple light sources are mounted on the bent or curved portion of a bottom surface of the light source panel and emit light in a direction inclined toward a center of an incident area of the prism lens as taught by Kitaoka et al. in order to provide to sufficient brightness can be ensured, and good close-up imaging of a tooth ([0013] of Kitaoka et al.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuda et al. (US 20050003323) in view of in view of Kim (KR 20160041632) and in further view of Fink (US 20180080828).
Regarding Claim 7, the modified device of Katsuda et al. and Kim teaches the claimed invention as discussed above concerning claim 1, but does not teach wherein the main body part is provided with a rechargeable battery rechargeable through a charging cradle.
Fink teaches wherein the main body part (Fig.1, device 1 has a body 3) is provided with a rechargeable battery rechargeable through a charging cradle (Fig.1, base 5 for recharging the battery).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Katsuda et al. and Kim to have wherein the main body part is provided with a rechargeable battery rechargeable through a charging cradle as taught by Fink in order to provide charging of a battery ([0050] of Fink).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130034826	Walsh; Laurence J. et al.
US 20140272764	Miller; Michael L. et al.
US 20110102566	Zakian; Christian et al.
US 20140313299	Gebhardt; Herbert et al.
US 6957907		Fischer; Dan E. et al.
US 20110149058	Liang; Rongguang
US 20060152586	Komiya; Yasuhiro et al.
US 20150250572	Gramann; Jens et al.
Walsh et al. (US 20130034826) disclose an intraoral inspection apparatus for dental use comprising a light source unit 11 comprises: a hood 12; a white light source 13; a first color-producing light source 14; and a second color-producing light source 15.  (See figures and [0022]-[0023]).
Miller et al. (US 20140272764) disclose a 3D spatial intra-oral handheld camera 107 having several subsystems including the duel camera head unit 103 incorporating dual camera sensors surrounded by light-emitting-diode (LED) based illumination to reduce shadows. In an embodiment of the invention the LED-based illumination would include high-efficiency very bright white light LED's interspersed between, an RGB based array that can be tuned to a specific color temperature and tunable discrete selectable blue and 400 nm to 450 nm wavelength UV illumination (See figures and [0050]-[0053]).
Zakian et al. (US 20110102566) disclose an apparatus which may include infra-red optical filter means selectively operable in a first state to transmit infra-red light originating from the illumination means having said first wavelength and to substantially prevent transmission therethrough of infra-red light having said second wavelength, and in a second state to transmit infra-red light originating from the illumination means having said second wavelength and to substantially prevent transmission therethrough of infra-red light having said first wavelength. The infra-red optical filter means may be selectively operable in a third state to transmit infra-red light originating from the illumination means having said third wavelength and to substantially prevent transmission therethrough of infra-red light having any of said first wavelength and said second wavelength.  (See figures and [0025]).
Gebhardt et al. (US 20140313299) disclose a dental camera for detecting caries. An infrared light source of this type can be realised in simple manner by way of an IR LED or an IR laser diode. The infrared light is therefore matched optimally both to the necessary transparency of the tooth enamel in this wavelength range and to the sensitivity of an image sensor used in the dental camera. The illuminating device comprises a white light source and illuminates the object field.  (See figures and [0028]-[0031]).
Fischer et al. (US 6957907) disclose a tissue illumination apparatus for identifying caries, calculus, fractures, diseases or other defects in tissues within the oral cavity. The lens may be configured to be integrally or releasably attached to the light emitting device. The tissue illumination apparatus may optionally include one or more intermediate focusing lenses. The fluorescing lens and/or any intermediate focusing lenses are made from any desired material that may be impregnated or coated with one or more fluorescing compounds and/or one or more light-absorbing dyes or pigments. The fluorescing lens converts light emitted by the light emitting device into light having a longer wavelength in order to transilluminate oral tissues and render certain dental tissues and/or defects therein visible to a dental practitioner.  (See figures and summary).
Liang (US 20110149058) discloses an intra-oral imaging apparatus having an illumination system directing light symmetrically about an optical axis. A first array includes polychromatic light sources directing light over a first range of angles. A second array includes polychromatic light sources, each light source of the second array paired with a polarizer directing light over a second range of angles that is narrower than the first range of angles. A third array includes UV light sources directing the light over the second range of angles.  (See figures and abstract).
Komiya et al. (US 20060152586) disclose an image processing system is used for dentistry. Upon creating a false tooth of a patient (59), a plurality of illuminating light of LEDs with different wavelengths emit light and a photographing apparatus (1A) photographs a tooth portion of the patient (59), thereby obtaining image data.  (See figures and abstract).
Gamann et al. (US 20150250572) disclose a dental irradiation device comprising a first light emitting unit for emitting blue light adapted for light hardening of a dental material. The device further comprises a second light emitting unit and an image sensing unit which are adapted for cooperation with each other for simultaneous illumination and image capturing.  (See figures and abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795